Citation Nr: 0617415	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due solely to the service-
connected left elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from February 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The case was last before the Board in 
February 2006, at which time the Board granted a 10 percent 
rating for the sole service-connected disability and remanded 
the TDIU claim for readjudication in the light of that 
action.  The appeal has now been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The appellant is currently 56 years old; he has completed 
a high school education; and he reportedly last worked on a 
full-time basis as a spot welder in December 2001.  

2.  The sole service-connected disability consists of the 
residuals of a fracture of the left (minor side) ulna, rated 
10 percent disabling.  

3.  The service-connected left elbow disability does not 
render the appellant unable to secure or follow substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated March 24, 2003.  In this letter, VA 
specifically informed the appellant of the current status of 
his TDIU claim and of the evidence already of record in 
support of the claim, and of what the evidence must show in 
order to support the claim.  The appellant was also asked to 
inform VA of any additional evidence or information which he 
thought would support his claim, so that the RO could attempt 
to obtain this additional evidence for him.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to his claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The appellant's recent claim seeking an increased 
rating for the only service-connected disability was fully 
litigated and then allowed by the Board in its February 2006 
decision.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU, any additional questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.   

Moreover, extensive VA medical records have been obtained and 
reviewed in connection with his TDIU claim, and he has also 
submitted employment information in support of that claim.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in June 2003 after the initial VCAA 
notification letter was issued in March 2003.  Subsequently, 
some additional evidentiary development was accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in February 2006 after the Board's decision and remand in 
that same month.  There is no indication or reason to believe 
that that the ultimate decision of the originating agency on 
the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
Marginal employment (generally, where the disabled person's 
earned annual income does not exceed the amount established by 
the Bureau of the Census as the poverty threshold for one 
person) shall not be considered substantially gainful 
employment.  However, if the total rating is based upon a 
disability or combination of disabilities for which the Rating 
Schedule provides an evaluation of less than 100 percent, it 
must be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether a claimant is entitled to a TDIU for 
compensation purposes, neither the claimant's nonservice-
connected disabilities nor his or her advancing age may be 
considered.  38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  38 C.F.R. 
§ 4.16(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant is currently 56 years old; he has completed a 
high school education; and he reportedly last worked on a 
full-time basis as a spot welder in December 2001.  He is 
right-handed, by report.  

As of the present time, the only service-connected disability 
consists of the residuals of a fracture of the left (minor 
side) ulna, rated 10 percent disabling.  Obviously, the 
appellant does not meet the schedular requirements for a 
TDIU.  As noted by the Board in its prior decision in 
February 2006, the service-connected left elbow disability is 
currently manifested by X-ray evidence of arthritis and a 
range of motion of the left elbow of 0-100 degrees.  The 
appellant receives regular treatment from VA for this 
disability, which is not shown by the medical evidence of 
record to be so severe as to prevent the appellant from 
obtaining and retaining substantially gainful employment.  

The appellant reported to a VA examiner in May 2003 that he 
lost his last job due to having missed too much time at work 
related to his elbow and wrist problems.  The appellant's 
wrist problem is not service-connected, and the evidence 
reflects other nonservice-connected disabilities, including a 
left shoulder disability, a back disability, and 
hypertension, which must also play a significant role in his 
unemployed status.  The available VA medical records and the 
other evidence of record do not corroborate the assertion by 
the appellant that his service-connected left elbow 
disability is the sole cause of his unemployed status.  The 
evidence of record also fails to establish that the appellant 
is unemployable by reason of his one, relatively minor 
service-connected disability.  Accordingly, since a 
preponderance of the evidence is unfavorable to the TDIU 
claim, this appeal will be denied.  


ORDER

A TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


